   Case: 1:20-cv-07762 Document #: 87 Filed: 08/31/21 Page 1 of 1 PageID #:2601




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


                                                 )
 MICHAEL ROSATI, individually and                )
 derivatively on behalf of Rosati’s Franchise    )
 Systems, Inc. and WILLIAM ROSATI,               )
 individually and derivatively on behalf of      )
 Rosati’s Franchise Systems, Inc.,               )
                                                 )
                Plaintiffs                       )
                                                 )    Case No. 20-cv-7762
        v.                                       )
                                                 )
 ANTHONY ROSATI, DAVID ROSATI, and               )    Hon. John F. Kness
 POWER PLAY DISTRIBUTORS, LLC                    )    Magistrate Judge Sunil Harjani
           Defendants                            )
                                                 )
        and                                      )
                                                 )
 ROSATI’S FRANCHISE SYSTEMS, INC.                )
                                                 )
                Nominal defendant.               )
                                                 )


ORDER ON AGREED MOTION FOR LEAVE TO DEPOSIT MONEY IN THE COURT

       Upon review of the AGREED MOTION FOR LEAVE TO DEPOSIT MONEY IN THE

COURT, the Court hereby orders that the Motion is GRANTED.               Plaintiffs shall deposit

$250,000.00 with the Court to secure the preliminary injunction ordered by this court. (ECF 85).

       It is so ORDERED.


Dated: August 31, 2021                               ___________________________________
                                                     John F. Kness
                                                     United States District Judge
